BUFFINGTON, Circuit Judge.
These writs of error, sued out by J. L. Simler, C. W. Hardison, Herman Widman, and J. E. Hunter, are taken in the same case as that of Daniel J. Shields (No. 3512) 17 F.(2d) 66. The principal assignments of error raised by them all we have considered, and found without warrant, in an opinion this day filed in the Shields Case.
It remains to consider two additional questions. Amongst other defendants tried at the same time with Simler was one Gastman, who testified as to his business activities during the period covered by the indictment, and that he was not connected with certain brewing operations. To contradict him, and show his connection with the brewing business, an answer in a bill in equity against a brewing company, in which he, Simler, and Widman were also defendants, was shown to Gastman. He admitted his signature, and the paper was received in evidence to contradict him. In doing so, the court expressly told the jury that the paper was received solely to affect Gastman’s credibility, and did not affect Simler and Widman, and we have been unable, in the form the record comes before us, to find that any such objection as is now made by Simler and Widman was then made *70to the court, that any exception was then taken, or that the contents of the paper was prejudicial to Simler and Widman.
Finding the assignments of error are not sustained, the judgment below is affirmed.